Fay, J., concurring: I agree with Judge Goffe that the instant case does not reach the question of the characterization of proceeds of an after-notice sale to a party other than the condemner. Additionally, I believe the opening extends to a myriad of unforeseeable events which might occur after condemnation notice, such as the discovery of oil or rich hard mineral deposits. It is quite possible that, irrespective of condemnation notice, a taxpayer’s intended use of property may change. Goffe, J, agrees with this concurring opinion. Goffe, J, concurring: I fully agree with the holding of the majority and with what the majority opinion says. I feel it should be pointed out, however, what, in my view, the opinion of the majority does not say and does not hold. We make no holding nor implication as to the effect, if any, upon the purpose for which property is held if a threat of condemnation is made and the owner of the property sells the property to a third party before receiving the proceeds of the condemnation. Fay, J, agrees with this concurring opinion.